The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 23, 2015

                                        No. 04-15-00711-CR

                                  Jose Castellanos-AGUILERA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR10449
                         Honorable Lorina I. Rummel, Judge Presiding

                                           ORDER
        Pursuant to a plea-bargain agreement, Jose Castellanos-Aguilera pled nolo contendere to
murder and was sentenced to seventeen years’ imprisonment in accordance with the terms of his
plea-bargain agreement. On October 26, 2015, the trial court signed a certification of defendant’s
right to appeal stating that this “is a plea-bargain case, and the defendant has NO right of
appeal.” See TEX. R. APP. P. 25.2(a)(2). After Castellanos-Aguilera filed a notice of appeal, the
trial court clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e).
The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed.
See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Castellanos-Aguilera does not have a right to
appeal. We must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id. 25.2(d).
       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Castellanos-Aguilera has the right to
appeal is made part of the appellate record by December 23, 2015. See TEX. R. APP. P. 25.2(d),
37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court